Title: Jerman Baker to Thomas Jefferson, 19 February 1817
From: Baker, Jerman
To: Jefferson, Thomas


          
            Dr Sir,
            House of Delegates 19 Feby 1817
          
          I take pleasure in communicating to you the fate of the Bill incorporating a Company to Turnpike the Road from Rock Fish Gap to Moore’s Ford, A motion was made by Mr Thweatt this morning to postpone it indefinitely which succeeded, a similar motion was made by me some days since but was lost by a small majority
          Be pleased Sir, to present my affectionate regards to Mrs R— & family—& be assured of the sincere affection & profound respect of
          
            Yrs
            Jerman Baker
          
         